Citation Nr: 1418374	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the back, bilateral feet, bilateral ankles, and bilateral hands, to include as secondary to service-connected right shoulder and bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active service from May 1987 to August 1987 and from November 1987 to February 1992.

These matters are on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference Board hearing in January 2011.  A transcript is of record.

This case was most recently Remanded in July 2013 for further evidentiary development.  Pursuant to that Remand, service connection was granted for tendonitis of the left shoulder in an October 2013 rating decision.  Thus, as the benefit sought has been awarded in full, the issue of entitlement to service connection for a left shoulder disability is no longer before the Board.

The Board notes that in response to the VA correspondence in October 2013, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period and submitted additional written argument and evidence in support of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has arthritis of the back, bilateral feet, bilateral ankles, and bilateral hands that is related to his service-connected right shoulder and bilateral knee disabilities.  The Veteran underwent a VA joints examination in September 2009 after which the VA examiner concluded that he could not find any evidence that the Veteran had "systematic" degenerative joint disease.  The Veteran underwent a VA muscle examination in October 2009, but it remained unclear as to whether he currently had the claimed arthritis disorder.

Accordingly, in May 2012 the Board Remanded the claim for the purpose of obtaining an opinion as to whether it was at least as likely as not that any diagnosed arthritic disorder was caused or aggravated by any of the Veteran's service-connected disorders.  The examiner was to also provide an opinion as to whether any diagnosed arthritic disorder had its onset or was otherwise etiologically related to the Veteran's military service.

Thereafter, following an examination of the Veteran in May 2012 and a diagnosis of arthritis of the cervical spine, thoracolumbar spine, ankles, and feet, the VA examiner simply commented that the "[c]linical history, imaging, and exam findings are consistent with degenerative arthritis.  No evidence for a non-degenerative arthritis or systemic arthritis."  The Board, however, found this opinion to be inadequate because it did not provide a rationale in support of the medical conclusion that the arthritis in the cervical spine, thoracolumbar spine, ankles and feet is consistent with degenerative arthritis and not a non-degenerative arthritis or systemic arthritis disorder. 

Accordingly, in July 2013 the Board Remanded the claim and a VA Disability Benefits Questionnaire (DBQ) medical opinion was obtained in July 2013.  The VA examiner summarized service treatment records (STRs) that pertained to treatment of back, knees, and right shoulder, and opined that "there is no evidence to support that any diagnosed arthritic disorder was caused or aggravated by any of the Veteran's service-connected disabilities."  No rationale was provided with this negative finding.

In an addendum opinion, dated in September 2013, the examiner stated that "for clarification, the veteran does not have a polyarthritis condition or systemic arthritis" and opined that the Veteran's mild degenerative disc disease of the cervical and lumbar spine most likely due to wear and tear which occurs with aging.  He did not comment on the question of whether any of the Veteran's service connected disabilities, most notably his bilateral knee disorder, aggravated his back disorder.  He also failed to comment as to whether the Veteran had any arthritic condition of his feet, ankles, or hands that is related to his service or a service connected disability.  

A new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination by an examiner other than the September 2013 VA examiner to determine the nature and etiology of any diagnosed arthritis disorder of the Veteran's back, back, foot disability(ies) (bilateral or unilateral), ankle disability(ies) (bilateral or unilateral), and hand disability(ies) (bilateral or unilateral).  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current arthritic disorder (degenerative or non-degenerative) of the back, foot disability(ies) (bilateral or unilateral), ankle disability(ies) (bilateral or unilateral), and hand disability(ies) (bilateral or unilateral).

(b)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed arthritic disorder, whether degenerative or non-degenerative, of the back, foot (bilateral or unilateral), ankle (bilateral or unilateral), and hand disability(ies) (bilateral or unilateral), had its onset in service or is otherwise etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

(c)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed arthritic disorder, whether degenerative or non-degenerative, of the back, foot (bilateral or unilateral), ankle (bilateral or unilateral), and hand disability(ies) (bilateral or unilateral), as identified above, is:

i. proximately due to his service-connected right shoulder and bilateral knee disabilities OR 
ii. aggravated by his service-connected right shoulder and bilateral knee disabilities?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's argument that his polyarthritis condition (systemic arthritis) was caused or aggravated by his service-connected right shoulder and bilateral knee disabilities.  The physician should also discuss the Veteran's service treatment records, his VA medical records, discuss and reconcile any relevant in-service findings and the opinions stated in the September 2009 and October 2009 VA joints and muscles examination reports, the May 2012 VA Disability Benefits Questionnaire examination, July 2013 and September 2013 VA medical opinions, and January 2011 hearing transcript.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  Merely stating that the Veteran's clinical history, imaging, and exam findings are consistent with degenerative arthritis, and that there is no evidence for a non-degenerative arthritis or systemic arthritis, is not sufficient.  More specifically, you must provide a rationale in support of the medical conclusion that the Veteran's arthritis in the cervical spine, thoracolumbar spine, ankles and feet is consistent with degenerative arthritis and not a non-degenerative arthritis or systemic arthritis disorder.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

